DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on March 15, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.
 
Withdrawal of Allowability

The indicated allowability of claims 3 and 10 (both cancelled, now incorporated in claims 1 and 8, respectively) is withdrawn in view of the newly discovered reference(s) to Tallman et al. (US 6,275,257).  Rejections based on the newly cited reference(s) follow.

Claim Objections

Claims 6, 8, and 13 are objected to because of the following informalities:
claims 6 and 13, Hmin should be defined as -- minimum trigger holdoff period --.
claim 8, “the minimum trigger hold period” (line 6) lacks antecedent basis, and should be amended to -- a minimum trigger hold period of a test and measurement instrument --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 11-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 11, and 17,
“symbol” and “symbol rate” are not clearly defined. They are 
mentioned throughout the specification, but their definitions are not clearly disclosed. There are many online definitions of “symbol” (waveform, pulse) and “symbol rate” (waveform change, pulse rate, bit rate, baud rate) but it is not clear which definitions are consistent with that of the invention.
		The difference between “symbol rate” and “pattern length” is unclear since the specification describes them as equal (see paragraph 0011, line 3).
Claims 6 and 13, ceil () is not defined.
Claim 15,
		The difference between “a number of samples per pattern” and “record length” is unclear since the specification describes them as equal (see paragraph 0051, last sentence). 

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2011/0166813) in view of Tallman et al. (US 6,275,257)
.
Regarding claims 1 and 8, Kelly discloses an equivalent-time sampling test and measurement instrument (Fig. 1), comprising:
	a first input (input to display 150) configured to receive information about a signal under test (paragraph 0024, lines 2-5) that includes a repeating pattern (waveforms made of repetitive individual waveforms, paragraph 0031, lines 5-11);
	a second input (input to instrument 105) configured to receive the signal under test (110, Fig. 1);
	a processor (135).

However, Kelly does not disclose the processor configured to:
determine an optimized trigger holdoff period by multiplying a time between samples by a smallest integer value that results in the optimized trigger holdoff period being greater than or equal to a minimum trigger holdoff period of the test and measurement instrument;
generate the optimized trigger holdoff period; and
acquire a portion of the signal under test every optimized trigger holdoff 
period.

Tallman et al. discloses a processor (550, column 3, line 49) configured to:
determine an optimized trigger holdoff period (column 3, line 47; claim 5, 
line 9) by multiplying a time between samples (time period of one field, column 3, lines 48-49; claim 5, lines 9-10) by a smallest integer value (the number of holdoff fields, column 3, lines 47-48; claim 5, line 10, is smallest when the number of holdoff fields is equal to one) that results in the optimized trigger holdoff period being equal to a minimum trigger holdoff period of the test and measurement instrument (the number of holdoff fields is equal to the smallest number of holdoff field, i.e., one, wherein the holdoff period is minimum when number of holdoff field is one);
generate the optimized trigger holdoff period (column 3, lines 49-50; claim 
5, lines 11-12); and
acquire a portion of the signal under test every optimized trigger holdoff 
period (claim 5, lines 13-14).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Kelly with determining an optimized trigger holdoff period as suggested by Tallman et al. for the purpose of setting an optimized delay for trigger to acquire data.

Regarding claims 2 and 9, Kelly discloses the processor is further configured to determine whether to perform a full pattern acquisition of the signal under test or a partial pattern acquisition of the signal under test (by determining the number of individual waveforms to increase, the clearer the general waveform is (the closer to a full pattern acquisition), paragraph 0031, lines 5-8).

Regarding claims 7 and 14, Kelly discloses the processor is further configured to determine an index of a number of samples of the signal under test to be acquired (determining the number of waveforms to be displayed, paragraph 0031, lines 1-2; Fig. 1). Even though Kelly does not expressly disclose bumping an index of an acquisition, it would have been obvious to bump an index of an acquisition when a sample corresponding to the index has already been acquired (paragraph 0030, lines 1-5) to determine a number of samples of the signal under test.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Kelly with bumping an index of an acquisition when a sample corresponding to the index has already been acquired for the purpose of determining a number of samples of the signal under test.

	Allowable Subject Matter

Claims 4-6, 11-13, and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein an equivalent-time sampling test and measurement instrument and method, comprising determine/generate the optimized trigger holdoff period based on the pattern period and the sample spacing, the pattern period is based on a symbol rate and a pattern length, the sample spacing is based on a number of samples per symbol and the symbol rate (claims 4, 11) or generating an optimized trigger holdoff period based on whether the acquisition is the full pattern acquisition or the partial pattern acquisition (claim 15) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.
With regard to the 35 USC 103 rejections, Applicants argue “Applicant has amended claims 1 and 8 as set out below in Allowable Subject Matter. These amendments overcome this rejection and allowance of all claims is requested”.
Examiner’s position is that the indicated allowability of claims 3 and 10 (both cancelled, now incorporated in claims 1 and 8, respectively) is withdrawn in view of the newly discovered reference(s) to Tallman et al. (US 6,275,257).  Rejections based on the newly cited reference(s) are discussed above.
Applicant’s remaining arguments and amendments have been fully considered and are persuasive. The objection to claim 1 and the 35 USC 112(a) rejection of claim 15 have been withdrawn. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blair (US 4,647,862) discloses a trigger holdoff system (Abstract) for generating a holdoff period based on a trigger signal produced by trigger generator (20) (column 3, lines 10-13). However, Blair does not disclose generating the holdoff period based on the pattern period and the sample spacing, or based on whether the acquisition is the full pattern acquisition or the partial pattern acquisition.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        May 26, 2022